Citation Nr: 1433188	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  07-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.

2.  Entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to May 1963.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board denied the Veteran's claim in March 2010.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision dated in February 2012, the Court vacated the Board's March 2010 decision and remanded the case to the Board for development consistent with the memorandum decision.  In October 2012, the Board reopened the issue on appeal and denied the reopened claim for entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.  The Veteran appealed the October 2012 Board denial to the Court, and a December 2013 Memorandum decision vacated the October 2012 Board action and remanded the case to the Board for development consistent with the Memorandum decision.  

The reopened claim for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed August 1989 decision, the RO denied service connection for a back disability, to include history of lumbar myositis and a ruptured low back disc. 
2. Evidence submitted subsequent to the August 1989 RO decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the August 1989 RO decision that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102 , 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc, which he contends was incurred or aggravated as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, an August 1989 RO decision denied the Veteran's claim for service connection for a back disability based on a finding that an impression of symptomatic lumbosacral myositis in service was acute and transitory and not found on examination on discharge from service.  It was also held that there was no evidence of record that a ruptured low back disc, initially demonstrated subsequent to service, was etiologically related to service.  The Veteran was provided notice of the determination and his appellate rights, but did not file a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The evidence of record at the time of the August 1989 RO decision, the most recent final denial, included the Veteran's service treatment records (STRs), and VA medical records and correspondence.

The Veteran's STRs reflect that in January 1961, he complained of gradual onset of pain in the left flank, which radiated from the left flank into the left upper quadrant and down the left side of his back.  The initial impression was pancreatitis.  After approximately 12 days of hospitalization, the final diagnosis was myositis, lumbosacral, etiology undetermined.  It was noted that there was no history of trauma.

The Veteran's report of medical examination for separation purposes, dated in March 1963, reflects a normal spine upon clinical examination.

VA medical records, dated in February 1989, reflect that the Veteran reported that he fell at work in December 1988 and experienced only minor discomfort at first.  However, in January 1989, the patient had gradually increasing pain which referred to the back of the right leg.  An EMG revealed a right S-1 radiculopathy.  CT and follow up CT myelogram revealed a right L5-S1 herniated disc lesion.  A right L5-S1 semi-hemilaminectomy with discectomy was performed. 

VA medical correspondence dated in March 1989, reflects that the Veteran was status post right L5-S1 semi hemilaminectomy and discectomy in February 1989 and had "done well" following surgery.  He was able to ambulate and was without significant discomfort, although he had some numbness along the right leg and into the right foot.

The evidence received into the record since the last final denial of service connection consists of VA medical treatment records, private medical treatment records, Social Security Administration records, and lay statements.

In a statement, dated in November 2007, Veteran's sister, D.M., stated that she and her husband drove the Veteran to, and from, the hospital at Selfridge Air Force Base.  She also noted that after the Veteran's separation from service, he complained of, and suffered with, back problems.  She averred that she remembers that he had difficulty standing straight because of the pain in his back.

In a statement, dated in March 2012, D.M. stated that "a couple of weeks" after the Veteran's discharge from service, she witnessed pain on his face and he was holding his back after attempting to move a cooler of beverages.  She also repeated some of her November 2007 statements.

In a statement, dated in November 2007, C.F. wrote that he has been friends with the Veteran since the early 1960s.  He averred that he has witnessed the pain which the Veteran has suffered in his back.

In a statement, dated in March 2012, C.F. stated that the weekend following the Veteran's return from Okinawa, he witnessed the Veteran having difficulty getting out of a boat.  According to C.F., the Veteran, after sitting most of the day, reported that his back was stiff and painful.  C.F. also repeated some of his November 2007 statements. 

As noted above, in determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds, for purposes of reopening the claim, that the statements of D.M. and C.F. provide new and material evidence as to continuity of symptomatology since service and raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc, is reopened, and to that extent only, the appeal is granted.


REMAND

According to the December 2013 Court Memorandum decision, the October 2012 Board denial contains an inadequate statement of reasons and bases to support its decision.  According to the Court, although the Board discounted lay statements provided by the Veteran's friend and sister due to their "personal interest" in the Veteran's claim, the Board provided no sound reasoning to support its suggestion that either the Veteran's friend or sister had a "personal interest" in the Veteran's claim.  Additionally, the Court also noted the Board's conclusion that if the Veteran had been experiencing low back pain in service after myositis of the back was diagnosed in 1961, it would have been reasonable for him to have avoided physical exertion, rather than practice the high jump and box, with the Veteran being medically cleared to box.  The Court concluded that this Board finding was an improper medical conclusion unsupported by independent medical evidence.  The Court also held that there was evidence of record of both an in-service incident and later injuries, and that a medical opinion distinguishing residual disability attributable to the in-service and post service events would be useful.  Consequently, the Board agrees with the Veteran's attorney that additional development is warranted prior to adjudication by the Board of the issue on appeal.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO will arrange for review of the record by an appropriate medical professional to determine whether the Veteran has a back disability that is causally related to service.  The reviewer is asked to discuss whether it would have been medically reasonable for the Veteran to have avoided physical exertion in service involving the high jump and boxing, and whether he would have been medically cleared to box, if he was experiencing back pain at the time and, in light of this discussion, to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's post-service low back disability was incurred in service or within a year of service discharge or is otherwise causally related to service.  A complete rationale, with reference to the relevant evidence of record, must be provided for any opinion offered.  

If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, he/she must clearly identify precisely why an opinion cannot be determined, i.e. whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  After the above, adjudicate the reopened claim for service connection for a back disability, to include chronic residual disability of lumbar myositis and a ruptured low back disc, de novo, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


